Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157831(24)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157831
                                                                    COA: 341647
                                                                    Wayne CC: 16-004206-FC
  RALPH ANTHONY MARSHALL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 30,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

         CAVANAGH, J. (concurring).

          I concur in the denial of the motion for reconsideration of this Court’s October 30,
  2018 order because I agree that reconsideration of our previous order is not warranted. I
  write separately to note that the motion for reconsideration raised new issues that are not
  properly before this Court, and this denial does not prejudice the defendant’s ability to
  raise those issues in a motion for relief from judgment pursuant to Subchapter 6.500 of
  the Michigan Court Rules.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2019
         a0320
                                                                               Clerk